Memorandum Opinion of the Court
Acting on behalf of petitioner, Private First Class Kline, Peter E. Rindskopf, Esquire, Captain Clarence E. Knight, and First Lieutenant David Ross Rosenfeld have submitted a Petition for a Writ of Habeas Corpus.
The petition alleges that charges involving utterances allegedly made with intent to promote disloyalty and disaffection among troops have been preferred against petitioner and have been referred to trial by special court-martial. Petitioner is neither in confinement nor under arrest, but has been restricted to his company area pending trial.
We need not decide whether habeas corpus may ever be used to test the validity of a restriction as broad as that imposed on petitioner. As in Horner v Resor, Miscellaneous Docket No. 70-11, decided this date, arising out of the same set of circumstances, no basis is presented warranting the invocation of this Court’s powers conferred by the All Writs Act, 28 USC §1651 (a).
Accordingly, the petition is denied.